DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 10/01/2020 has been considered by the Examiner and made of record in the application file.

Reasons for Allowance
	Claims 7 and 14 are cancelled.
	Claims 1-6, 8-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses “obtaining rotation information with respect to each of a plurality of regions included in a 360-degree image; identifying at least one object included in the 360-degree image; selecting one or more regions of the plurality of regions based on at least one of a characteristic and a distribution of the identified at least one object; determining representative rotation information indicating movement of a capturing device, the movement occurring when capturing the 360-degree image, based on the rotation information of the selected one or more regions; and correcting distortion of the 360-degree image based on the determined representative rotation information.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665